Title: To James Madison from John Mitchell, 28 March 1803 (Abstract)
From: Mitchell, John
To: Madison, James


28 March 1803, Le Havre. Thinking it interesting to the U.S. to be informed of European events, sends an extract of a 26 Mar. letter received from Paris which notes: “I think War inevitable, the Dutch Troops &c that went to take possession of the Cape good hope Are made Prisoners, that is, they are allowed to Land Under many restrictions and not to take the Country under their Government. A British frigate that saild long after the Dutch fleet, arrived first at the Cape, with orders to keep poss⟨ess⟩ion of the Cape &c. The Capitulation is published in an English paper of 22 March.”
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 2 pp. Docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

